DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nadimpally (US 2019/0386604 A1) in view of Namkung (US 2013/0113119 A1) in view of Hashimoto (US 2016/0020349 A1) in view of Glenn (US 2011/0229680 A1).
Regarding claim 1, Nadimpally discloses solar module, including (see Fig. 9A): a supercell comprising a plurality of solar cell strips (908 [0066]) arranged such that adjacent edges of adjacent solar cell strips overlap and are conductively bonded to each other in series via an electrically conductive material (918 [0063] [0066]).
However, Nadimpally does not disclose wherein the electrically conductive material has a glass transition temperature (Tg) greater than 70°C and an elastic modulus less than 3500 MPa.
Namkung discloses that an electrically conductive adhesive film which is suitable for use with semiconducting devices wherein the electrically conductive material has a glass transition temperature less than 100°F ([0008][0031][0086], all resins which form adhesive film have a glass transition temperature within the range claimed), which would include temperatures less than 85°F  and an elastic modulus less than 600 MPa (see Table 2). 
It would have been obvious to one of ordinary skill in the art at the time of the filing to replace the electrically conductive adhesive film of Nadimpally by using the electrically conductive adhesive film of Namkung because Namkung discloses that it is appropriate conductive adhesive film for use with semiconductor devices. 
Furthermore, Namkung discloses that it is important that the conductive resin has good adhesive strength and good connection reliability ([0106]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the glass transition temperature to be within the range claimed by adjusting the relative amounts of resin within the electrically conductive adhesive film because as disclose by Namkung it will allow for optimization of adhesive strength and good connection reliability.
It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
	Modified Nadimpally discloses that the electrically conductive material is applied between the bus bars of overlapped adjacent solar cells ,but does not disclose that the electrically conductive material is provided as a plurality of spaced apart portions.
	Hashimoto discloses that electrically conductive material (80) that is used to connect conductive bus bars with other interconnections can be provided as a plurality of spaced apart portions (see Fig. 9, 80 [0032] [0073]-[0078][0098][0058]) and that the adhesion is improved because stress is reduced.
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the pattern of the electrically conductive material of modified Nadimpally so it is provided as a plurality of spaced apart portions as disclosed by Hashimoto because it will reduce the stress between the bonded conductive interconnecting structures.
Modified Nadimpally does not disclose that the overlap between adjacent solar cell strips is from 0.5 mm to 1.5 mm.
 Nadimpally discloses that the overlapping area between adjacent solar cells is a balance between the reliability of bonding mechanism and the amount of total power output of the photovoltaic roof tile ([0063]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify modified Nadimpally to have the overlap between adjacent solar cell strip  be within the range claimed to achieve the optimal strength of the bonding mechanism and the total power output of the photovoltaic roof tile.
Modified Nadimpally does not disclose that the thickness of the electrically conductive material is from 0.02 mm to 0.1 mm.
Glenn discloses that the thickness of the electrically conductive adhesive effects both the adhesive strength and the electrical resistivity ([0039]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify modified Nadimpally to have the claimed thickness of the electrically conductive material because as disclosed by Glenn doing so optimizes the balance between bonding strength and electrical resistance.
Notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions, overlapping area between adjacent solar cells and the thickness of the electrically conductive material, through routine experimentation and optimization. Applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).   
Claims 2-9 and 21-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nadimpally (US 2019/0386604 A1) in view of Namkung (US 2013/0113119 A1) in view of Heng (US2013/0157404 A1) in view of Hashimoto (US 2016/0020349 A1) in view of Glenn (US 2011/0229680 A1).
Regarding claims 2, 4-9, and 21-27, Nadimpally discloses solar module, comprising (see Fig. 9A): a supercell comprising a plurality of solar cell strips (908 [0066], first and second solar cell strips shown) arranged such that adjacent edges of adjacent solar cell strips overlap and are conductively bonded to each other in series via an electrically conductive material (918 [0063] [0066]).
In addition, Nadimpally discloses a second metallization pattern (916) on the front region of the solar cell and a first metallization pattern (914) on the back region of the solar cell and wherein the electrically conductive adhesive film between the first and second metallization pattern between adjacent solar cells (See Fig. 9). 
In addition, Nadimpally discloses that the solar cell strips can have a double heterojunction structure but does not discloses the specifics of the substrate.
Heng discloses a double heterojunction structure with a semiconductor substrate (layers 204-212) with a front side (210) which has a different doping that a back side (212) ([0035]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the double heterojunction structure of Nadimpally to have the double heterojunction structure of Heng because Nadimpally discloses that is an appropriate structure for a solar cell used in the shingled solar cell module.
However, Nadimpally does not disclose wherein the electrically conductive material has a glass transition temperature (Tg) greater than 70°C and an elastic modulus less than 3500 MPa.
Namkung discloses that an electrically conductive adhesive film which is suitable for use with semiconducting devices wherein the electrically conductive material has a glass transition temperature less than 100°F ([0008][0031][0086], all resin which form adhesive film have a glass transition temperature within the range claimed), which would include temperatures less than 85°F  and an elastic modulus less than 600 MPa. 
It would have been obvious to one of ordinary skill in the art at the time of the filing to replace the electrically conductive adhesive film of Nadimpally by using the electrically conductive adhesive film of Namkung because Namkung discloses that it is appropriate conductive adhesive film for use with semiconductor devices. 
Furthermore, Namkung discloses that it is important that the conductive resin has good adhesive strength and good connection reliability ([0106]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the glass transition temperature to be within the range claimed by adjusting the relative amounts of resin within the electrically conductive adhesive film because as disclose by Namkung it will allow for optimization of adhesive strength and good connection reliability.
It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
Modified Nadimpally discloses that the electrically conductive material is applied between the bus bars of overlapped adjacent solar cells ,but does not disclose that the electrically conductive material is provided as a plurality of spaced apart portions.
	Hashimoto discloses that electrically conductive material (80) that is used to connect conductive bus bars with other interconnections can be provided as a plurality of spaced apart portions (see Fig. 9, 80 [0032] [0073]-[0078][0098][0058]) and that the adhesion is improved because stress is reduced.
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the pattern of the electrically conductive material of modified Nadimpally so it is provided as a plurality of spaced apart portions as disclosed by Hashimoto because it will reduce the stress between the bonded conductive interconnecting structures.
Modified Nadimpally does not disclose that the overlap between adjacent solar cell strips is from 0.5 mm to 1.5 mm.
 Nadimpally discloses that the overlapping area between adjacent solar cells is a balance between the reliability of bonding mechanism and the amount of total power output of the photovoltaic roof tile ([0063]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify modified Nadimpally to have the overlap between adjacent solar cell strip  be within the range claimed to achieve the optimal strength of the bonding mechanism and the total power output of the photovoltaic roof tile.
Modified Nadimpally does not disclose that the thickness of the electrically conductive material is from 0.02 mm to 0.1 mm.
Glenn discloses that the thickness of the electrically conductive adhesive effects both the adhesive strength and the electrical resistivity ([0039]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify modified Nadimpally to have the claimed thickness of the electrically conductive material because as disclosed by Glenn doing so optimizes the balance between bonding strength and electrical resistance.
Notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions, overlapping area between adjacent solar cells and the thickness of the electrically conductive material, through routine experimentation and optimization. Applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).   
Regarding claim 3, modified Nadimpally discloses all of the claim limitations as set above.
In addition, Nadimpally discloses the strip solar cell metallization patterns in Fig. 2A and 2B, and that the first metallization pattern of the first solar cell include a rear surface contact pad (note back pad shown as busbar in Fig. 2B [0048] is analogous to 914) attached to electrically coupled with a first electrical connection (see back metallization pattern in Fig. 2B [0048]) of the first solar cell, the second metallization pattern of the second solar cell includes a front surface contact pad (see 206 analogous to 916, [0047]) attached and electrically coupled with a first electrical connection (208) of the second solar cell; and the front and rear surface contact pads are electrically connected via the electrically conductive adhesive material (see Fig. 9B, bus bars are contact pads).
Regarding claim 28, modified Nadimpally discloses all of the claim limitations as set above.
In addition, Nadimpally discloses copper can be used for electrically contacts on the strip solar cells ([0046]).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nadimpally (US 2019/0386604 A1) in view of Namkung (US 2013/0113119 A1) in view of Heng (US2013/0157404 A1) in view of Hashimoto (US 2016/0020349 A1) in view of Glenn (US 2011/0229680 A1) as applied to claims 2-9 and 21-28 above and in further view of Jiang (CN 106298987A, Machine Translation).
Regarding claim 10, modified Nadimpally discloses all of the claim limitations as set above.
	However, Nadimpally does not discloses at least one of the first and second solar cells are metal-wrap through solar cells. 
	Jiang discloses that metal-wrap through solar cells can be shingled in the same manner through an electrically conductive adhesive (10) as the solar cell strips of Nadimpally. (See Fig. 4, see Example 1, pg. 3).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the solar cells within the solar module of modified Nadimpally to be metal-wrap through solar cells as disclosed by Jiang because Jiang discloses they can be shingled in a similar manner and also interconnected in a similar manner and one of ordinary skill in the art could have substituted one known element for another, the results would be reasonably predictable. 
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the reference used in the prior rejection of record Applicant specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180. The examiner can normally be reached Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/           Primary Examiner, Art Unit 1726